Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT FOR THE TRANSITION PERIOD FROM  TO  COMMISSION FILE NUMBER: 0-14818 TRANS WORLD ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) New York 14-1541629 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 38 Corporate Circle Albany, New York 12203 (Address of principal executive offices, including zip code) (518) 452-1242 (Registrants telephone number, including area code) Indicate by a check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Common Stock, $.01 par value, 31,075,684 shares outstanding as of June 1, 2007 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Form 10-Q Page No. PART 1. FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at May 5, 2007, February 3, 2007 and April 29, 2006 3 Condensed Consolidated Statements of Operations  Thirteen Weeks Ended May 5, 2007 and April 29, 2006 4 Condensed Consolidated Statements of Cash Flows  Thirteen Weeks Ended May 5, 2007 and April 29, 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 - Managements Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3  Quantitative and Qualitative Disclosures about Market Risk 24 Item 4  Controls and Procedures 24 PART II. OTHER INFORMATION Item 1  Legal Proceedings 25 Item 1A- Risk Factors 25 Item 2  Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6 - Exhibits and Reports on Form 8-K 25 Signatures 26 2 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES PART 1. FINANCIAL INFORMATION Item 1 - Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) May 5, February 3, April 29, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $ Merchandise inventory Income taxes receivable, net Deferred taxes Other current assets Total current assets NET FIXED ASSETS DEFERRED TAXES OTHER ASSETS TOTAL ASSETS $ $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable $ $ $ Borrowings under line of credit Income taxes payable, net Accrued expenses and other Current portion of long-term debt Current portion of capital lease obligations Total current liabilities LONG-TERM DEBT, less current portion CAPITAL LEASE OBLIGATIONS, less current portion OTHER LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS EQUITY Preferred stock ($0.01 par value; 5,000,000 shares authorized; none issued) Common stock ($0.01 par value; 200,000,000 shares authorized; 56,175,449, 55,998,109 and 55,876,421 shares issued, respectively) Additional paid-in capital Treasury stock at cost (25,102,990, 25,103,990 and 25,104,990 shares, respectively) Accumulated other comprehensive loss ) ) ) Retained earnings TOTAL SHAREHOLDERS EQUITY TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 3 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Thirteen Weeks Ended May 5, April 29, Sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Loss from operations ) ) Interest expense, net Loss before income tax benefit and extraordinary gain - unallocated negative goodwill ) ) Income tax benefit ) ) Loss before extraordinary gain - unallocated negative goodwill ) ) Extraordinary gain - unallocated negative goodwill, net of income taxes of $0 and $720, respectively Net loss $ ) $ ) BASIC LOSS PER SHARE: Loss per share before extraordinary gain -unallocated negative goodwill $ ) $ ) Extraordinary gain  unallocated negative goodwill Basic loss per share $ ) $ ) Weighted average number of common shares outstanding  basic DILUTED LOSS PER SHARE: Loss per share before extraordinary gain -unallocated negative goodwill $ ) $ ) Extraordinary gain  unallocated negative goodwill Diluted loss per share $ ) $ ) Weighted average number of common shares outstanding  diluted See Accompanying Notes to Condensed Consolidated Financial Statements. 4 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Thirteen Weeks Ended May 5, April 29, Net cash used by operating activities $ ) $ (135,542 ) Cash flows from investing activities: Purchases of fixed assets ) ) Acquisition of businesses ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from line of credit Payments of long-term debt ) ) Payments of capital lease obligations ) ) Proceeds from the exercise of stock awards Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Issuance of treasury stock under incentive stock programs $ 6 $ Issuance of deferred shares See Accompanying Notes to Condensed Consolidated Financial Statements. 5 TRANS WORLD ENTERTAINMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) May 5, 2007 and April 29, 2006 Note 1. Nature of Operations Trans World Entertainment Corporation and subsidiaries (the Company) is one of the largest specialty retailers of entertainment software, including music, home video, video games and related products in the United States. The Company operates a chain of retail entertainment stores and e-commerce sites, www.fye.com, www.wherehouse.com, www.secondspin.com, www.samgoody.com and www.suncoast.com in a single industry segment. As of May 5, 2007, the Company operated 972 stores totaling approximately 5.9 million square feet in the United States, the District of Columbia, the Commonwealth of Puerto Rico and the U.S. Virgin Islands. Seasonality: The Companys business is seasonal in nature, with the fourth fiscal quarter constituting the Companys peak selling period. In 2006, the fourth fiscal quarter accounted for approximately 40% of annual sales. In anticipation of increased sales activity during these months, the Company purchases additional inventory and hires additional, temporary employees to supplement its permanent store sales staff. If, for any reason, the Companys net sales were below seasonal norms during the fourth quarter, the Companys operating results, particularly operating and net income, could be adversely affected. Additionally, quarterly sales results, in general, are affected by the timing of new product releases, new store openings or closings and the performance of existing stores. Note 2: Basis of Presentation The accompanying unaudited condensed consolidated financial statements consist of Trans World Entertainment Corporation, its wholly-owned subsidiary, Record Town, Inc. (Record Town), and Record Towns subsidiaries, all of which are wholly-owned and two majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. The interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. The information furnished in these unaudited condensed consolidated financial statements reflects all normal, recurring adjustments which, in the opinion of management, are necessary for the fair presentation of such financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to rules and regulations applicable to interim financial statements. The information presented in the accompanying unaudited condensed consolidated balance sheet as of February 3, 2007 has been derived from the Companys February 3, 2007 audited consolidated financial statements. All other information has been derived from the Companys unaudited condensed consolidated financial statements as of and for the thirteen weeks ended May 5, 2007 and April 29, 2006. These unaudited condensed consolidated financial statements should be read in conjunction with 6 the audited financial statements and notes thereto included in the Companys Annual Report on Form 10-K for the fiscal year ended February 3, 2007. Certain reclassifications have been made to prior periods to conform to the current period presentation. The Companys significant accounting policies are the same as those described in Note 1 to the Companys Consolidated Financial Statements on Form 10-K for the fiscal year ended February 3, 2007. Note 3. Stock Based Compensation Effective January 29, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (Revised 2004), Share-Based Payment (SFAS No. 123 (R)), which amends SFAS No. 123 and supersedes Accounting Principles Board Opinion (APB) No. 25 in establishing standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services, as well as transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entitys equity instruments or that may be settled by the issuance of those equity instruments.
